Appellant was tried before the court as a delinquent child, and sent to the State Institution for Training Juveniles at Gatesville.
There is a matter or two that might be important for decision, but under the case of Ex parte Bartee, 76 Tex.Crim. Rep., 174 S.W. Rep., at page 1051, it was held that a party would not have the right of appeal from a judgment adjudging him guilty as a delinquent child. Under that decision this court has not acquired jurisdiction of this appeal, and it is, therefore, dismissed.
Dismissed.